In re State of Louisiana; — Plaintiff(s); applying for supervisory and/or remedial writs; to the Court of Appeal, Fourth Circuit, No. 93KW-0128; Parish of Orleans, Criminal District Court, Div. “D”, No. 337-599.
Writ granted and consolidated with State v. Dean, No. 93-KA-0671. Both such cases are consolidated with State v. Dorthey, No. 92-KA-3120. Counsel are ordered to file briefs according to the schedule transmitted by administrative counsel. Case will be submitted without further argument.
It is ordered that the writ of review issue; that the District Court and the Court of Appeal send up the record in duplicate of the case; and that counsel for all parties be notified.